DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 11-14, 18, 20-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gendler et al. (“Gendler”) (U.S. Patent Application Publication Number 2017/0364132), Lee (U.S. Patent Application Publication Number 2005/0166073), Buonpane et al. (“Buonpane”) (U.S. Patent Application Publication Number 2013/0249290).
Regarding Claim 1, Gendler discloses a processor (paragraphs 0019-0020) comprising: 
a power control unit (Figure 2, item 297);
a master processing engine (Figure 2, item 111); 
a set of slave processing engines (Figure 2, items 115); and 
a voltage regulator (Figure 2, item 298),
wherein the master processing engine is to, in response to a receipt of a change message (Figure 2, item 221) from the power control unit, control the voltage regulator to adjust a voltage level provided to the set of slave processing engines (paragraph 0025).
Gendler does not expressly disclose identify one or more slave processing engines in the set of slave processing engines to operate at modified operating frequencies based on the change message,
for each slave processing engine of the identified one or more slave processing engines, provide an indication of a respective modified operating frequency to the slave processing engine,
controlling the voltage regulator to adjust a voltage level provided to the master processing engine; and
wherein the slave processing engines and the master processing engine are instances of a single type of general-purpose processing engine using a single instruction set.
In the same field of endeavor (e.g., power control techniques), Lee teaches identify one or more slave processing engines (Figure 2, items 202 and 204) in the set of slave processing engines to operate at modified operating frequencies (paragraph 0023; i.e., a non-transactional mode, which causes the slave processors 202 and 204 to enter a sleep mode [minimal operating frequency]) based on the change message (paragraph 0020; i.e., instructions from an initial program load),
for each slave processing engine of the identified one or more slave processing engines, provide an indication of a respective modified operating frequency to the slave processing engine (paragraphs 0023 and 0025; i.e., the master processor 200 provides an indication to the slave processors 202 and 204 to either enter a sleep state or to awake from the sleep state, both of which direct the slave processors 202 and 204 to change their respective operating frequencies).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s teachings of power control techniques with the teachings of Gendler, for the purpose of allowing the system to skip certain steps in modifying the slave processing engines’ operating frequency, which can result in reduced power consumption (i.e., because the slave processing engines could reduce their operating frequency earlier).
Also in the same field of endeavor (e.g., power control techniques), Buonpane teaches controlling the voltage regulator (Figure 1, item 18) to adjust a voltage level provided to the master processing engine (Figure 1, item 16, paragraph 0020); and
wherein the slave processing engines (Figure 1, items 14) and the master processing engine are instances of a single type of general-purpose processing engine using a single instruction set (Figure 4, items 62 and 63, paragraph 0031; i.e., the master and slave processors 14 and 16 are all of the same model [SP2704], therefore they are each of the same “type” using a single instruction set).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Buonpane’s teachings of power control techniques with the teachings of Gendler, for the purpose of further reducing the power consumption of the system.
 
Regarding Claims 4, 11, and 20, Gendler discloses the master processing engine to: for each of the identified one or more slave processing engines, receive an acknowledgement that the slave processing engine has transitioned to the respective modified operating frequency; and in response to receipt of acknowledgements from all of the identified one or more slave processing engines, provide a change completion message to the power control unit (Figure 2, item 222).
 
Regarding Claims 5, 13, and 21, Gendler discloses the master processing engine to: in response to an identification of a first slave processing engine to operate at an increased operating frequency: prior to an adjustment of voltage level provided by the voltage regulator, cause the first slave processing engine to operate at the increased operating frequency (paragraphs 0030-0031).
 Regarding Claims 6, 14, and 22, Gendler discloses the master processing engine to: in response to an identification of a second slave processing engine to operate at a decreased operating frequency: subsequent to the adjustment of the voltage level provided by the voltage regulator, cause the second slave processing engine to operate at the decreased operating frequency (paragraph 0027).
 
Regarding Claim 7, Gendler discloses wherein the change message specifies a new voltage level to be provided by the voltage regulator (paragraph 0024).
 
Regarding Claim 9, Gendler discloses a method comprising: 
receiving, by a master processing engine (Figure 2, item 111) of a processor (paragraphs 0019-0020), a change message (Figure 2, item 221) from a power control unit (Figure 2, item 297), wherein the processor comprises the master processing engine, a set of slave processing engines (Figure 2, items 115), and a voltage regulator (Figure 2, item 298);  
in response to the master processing engine receiving the change message from the power control unit, controlling, by the master processing engine, the voltage regulator to output a modified voltage level (paragraph 0025); and 
providing, by the voltage regulator, the modified voltage level to the set of slave processing engines (paragraph 0025). 
Gendler does not expressly disclose identifying, by the master processing engine, one or more slave processing engines in the set of slave processing engines to operate at modified operating frequencies based on the change message;
sending, by the master processing engine, an indication of a respective modified operating frequency to the identified one or more slave processing engines;
providing, by the voltage regulator, the modified voltage level to the master processing engine; and
wherein the slave processing engines and the master processing engine are instances of a single type of general-purpose processing engine using a single instruction set.
In the same field of endeavor, Lee teaches identifying, by the master processing engine, one or more slave processing engines (Figure 2, items 202 and 204) in the set of slave processing engines to operate at modified operating frequencies (paragraph 0023; i.e., a non-transactional mode, which causes the slave processors 202 and 204 to enter a sleep mode [minimal operating frequency]) based on the change message (paragraph 0020; i.e., instructions from an initial program load);
sending, by the master processing engine, an indication of a respective modified operating frequency to the identified one or more slave processing engines (paragraphs 0023 and 0025; i.e., the master processor 200 provides an indication to the slave processors 202 and 204 to either enter a sleep state or to awake from the sleep state, both of which direct the slave processors 202 and 204 to change their respective operating frequencies).
Also in the same field of endeavor, Buonpane teaches providing, by the voltage regulator (Figure 1, item 18), the modified voltage level to the master processing engine (Figure 1, item 16, paragraph 0020); and
wherein the slave processing engines (Figure 1, items 14) and the master processing engine are instances of a single type of general-purpose processing engine using a single instruction set (Figure 4, items 62 and 63, paragraph 0031; i.e., the master and slave processors 14 and 16 are all of the same model [SP2704], therefore they are each of the same “type” using a single instruction set).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 9.

Regarding Claim 12, Buonpane teaches prior to sending the change completion message to the power control unit, transitioning the master processing engine to a modified operating frequency based on the change message (paragraph 0020).

 Regarding Claim 18, Gendler discloses a system comprising: 
a processor (paragraphs 0019-0020) comprising: 
a power control unit (Figure 2, item 297);  
a voltage regulator (Figure 2, item 298);  
a set of slave processing engines (Figure 2, items 115); and 
a master processing engine (Figure 2, item 111) to, in response to a receipt of a change message (Figure 2, item 221) from the power control unit, control the voltage regulator to adjust a voltage level provided to the set of slave processing engines (paragraph 0025); and 
a system memory coupled to the processor (Figure 6, item 520). 
Gendler does not expressly disclose identify one or more slave processing engines in the set of slave processing engines to operate at modified operating frequencies based on the change message,
for each slave processing engine of the identified one or more slave processing engines, provide an indication of a respective modified operating frequency to the slave processing engine;
controlling the voltage regulator to adjust a voltage level provided to the master processing engine; and
wherein the slave processing engines and the master processing engine are instances of a single type of general-purpose processing engine using a single instruction set.
In the same field of endeavor, Lee teaches identify one or more slave processing engines (Figure 2, items 202 and 204) in the set of slave processing engines to operate at modified operating frequencies (paragraph 0023; i.e., a non-transactional mode, which causes the slave processors 202 and 204 to enter a sleep mode [minimal operating frequency]) based on the change message (paragraph 0020; i.e., instructions from an initial program load),
for each slave processing engine of the identified one or more slave processing engines, provide an indication of a respective modified operating frequency to the slave processing engine (paragraphs 0023 and 0025; i.e., the master processor 200 provides an indication to the slave processors 202 and 204 to either enter a sleep state or to awake from the sleep state, both of which direct the slave processors 202 and 204 to change their respective operating frequencies).
Also in the same field of endeavor, Buonpane teaches controlling the voltage regulator (Figure 1, item 18) to adjust a voltage level provided to the master processing engine (Figure 1, item 16, paragraph 0020); and
wherein the slave processing engines (Figure 1, items 14) and the master processing engine are instances of a single type of general-purpose processing engine using a single instruction set (Figure 4, items 62 and 63, paragraph 0031; i.e., the master and slave processors 14 and 16 are all of the same model [SP2704], therefore they are each of the same “type” using a single instruction set).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 18.
 
Regarding Claims 23, 25, and 27, Gendler discloses wherein the voltage regulator, the set of slave processing engines, and the master processing engine are included in a first control block of the processor (Figure 2) and wherein the power control unit is to send multiple change messages to separately control power states of the first control block and the second control block (Figure 2, item 221, paragraph 0024). Gendler does not expressly disclose wherein the processor further comprises a second control block including a second master processing engine, a second set of slave processing engines, and a second voltage regulator. However, it would have been obvious to one of ordinary skill in the art to have included these items in the processor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669 (CCPA 1960).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gendler, Lee, and Buonpane as applied to Claims 23 and 25, and further in view of Hauck (U.S. Patent Number 4,849,928).
Regarding Claims 24 and 26, Gendler, Lee, and Buonpane do not expressly disclose wherein, at a time of manufacture of the processor for each control block in the processor, a set of fuses is set to identify a particular processing engine as the master processing engine of the control block, and to identify other processing engines as the slave processing engines of the control block.
In the same field of endeavor (e.g., processor modification techniques), Hauck teaches wherein, at a time of manufacture of the processor for each control block in the processor, a set of fuses is set to identify a particular processing engine as the master processing engine of the control block, and to identify other processing engines as the slave processing engines of the control block (Column 6, lines 41-50; i.e., the reference generally teaches using fuses to identify components within an electronic system; it would have been obvious to one of ordinary skill in the art to utilize these teachings to cause each of the master and slave processing engines to identify as such using fuses).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hauck’s teachings of processor modification techniques with the teachings of Gendler, Lee, and Buonpane, for the purpose of providing a mechanism for setting the master and slave processors that is more tamper-proof as compared to the software mechanisms disclosed.



Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186